Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 9, 2022

                                     No. 04-22-00314-CR

                                 EX PARTE OTIS GREER,


                  From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1992CR3010W-W4
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

       On July 27, 2022, appellant filed a motion for rehearing. After consideration, we deny
the motion. See TEX. R. APP. P. 49.3.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court